DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The Amendment filed on 11/30/2020 has been entered.  Claims 1, 2, 3, and 5 have been amended, and claim 4 has been canceled.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 05/24/2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2017-0063965 application as required by 37 CFR 1.55.  It is also noted the applicant will request the USPTO to retrieve the certified copy of the priority document shortly, per the applicants’ arguments/remarks on page 5.

Drawings
Per the applicants’ request to verify no objections to the drawings via their 11/30/2020 amendment files, there were no objections to the drawings and they are acceptable.

Claim Objections
Examiner acknowledges applicants’ correction of claim 3, and therefore, the claim objection from the previous office action mailed on 07/29/2020 for claim 3 has been withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges applicants’ correction of claim 1 and the removal of “such as” from claim 1, line 2, therefore, the rejection from the previous office action mailed on 07/29/2020 has been withdrawn.

Reasons for Allowance
Claims 1-3 and 5 are allowed, and have been renumbered 1-4.

The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a pillar structure for a biochip having a substrate where each pillar member includes a coupling portion to be coupled to the substrate where the coupling portion is fitted with multiple fitting portions and a plurality of fitting portions are arranged on the substrate at predetermined intervals.  Further, the prior art fails to teach for fairly suggest the multiple fitting portions include four fitting protrusions arranged at intervals around an outer circumferential surface of the coupling portion so that a range of the coupling portion when exposed to light is prevented from being reduce after the pillar members 
The closest prior art is US 2007/0082390 A1-Hastings et al. and JP11276154A-Matsue.  Hastings et al. teaches a scaffold handling system comprising a multi-well carrier including an array of well units, where the scaffold handling system is configured to mate with a multi-well plate.  Matsue teaches a transfer device with a plurality of pins which can be inserted into a plurality of wells formed in a matrix container.  In combination, the above mentioned prior art references teaches a similar structure for analyzing a sample comprising a plate-shaped structure substrate and similar pillar members, however, Hastings et al. and Matsue do not teach or fails to fairly suggest a pillar structure for a biochip having a substrate where each pillar member includes a coupling portion to be coupled to the substrate where the coupling portion is fitted with multiple fitting portions and a plurality of fitting portions are arranged on the substrate at predetermined intervals.  Further, the prior art fails to teach for fairly suggest the multiple fitting portions include four fitting protrusions arranged at intervals around an outer circumferential surface of the coupling portion so that a range of the coupling portion when exposed to light is prevented from being reduce after the pillar members or ribs are coupled to the substrate.  Additionally, the prior art fails to teach or fairly 
The following is an examiner’s statement of reasons for allowance: for claim 2, the prior art fails to teach or fairly suggest a pillar structure for a biochip which forms a biochip for analyzing a sample together with a well plate that receives a culture solution where the pillar structure comprises a pillar members each having one side detachably coupled to the substrate and the other side on which the sample is disposed.  Further, the prior art fails to teach or fairly suggest where each of the pillar members includes an insertion rib on an end of a coupling portion that is in contact with the substrate.  Additionally, the prior art fails to teach or fairly suggest each of the pillar members includes a light receiving portion configured to receive light that passes through the substrate and a pair of coupling protruding portions which extends outward in a radial direction of the light receiving portion.  Further, the prior art fails to teach or fairly suggest each coupling protruding portion among the pair is fitted into a space between a pair of adjacent fitting portions among fitting portions on the substrate  and a width of an inlet of the space where each coupling protruding portion among the par enters.  Moreover, the prior art fails to teach or fairly suggest each coupling protruding portion is smaller than a maximum outer diameter of the corresponding coupling protruding portion and a width at a center of the space after the corresponding coupling protruding portions enters corresponding to the maximum outer diameter of the corresponding 
The closest prior art is US 2007/0082390 A1-Hastings et al. and JP11276154A-Matsue.  Hastings et al. teaches a scaffold handling system comprising a multi-well carrier including an array of well units, where the scaffold handling system is configured to mate with a multi-well plate.  Matsue teaches a transfer device with a plurality of pins which can be inserted into a plurality of wells formed in a matrix container.  In combination, the above mentioned prior art references teaches a similar structure for analyzing a sample comprising a plate-shaped structure substrate and similar pillar members, however, Hastings et al. and Matsue do not teach or fails to fairly suggest a pillar structure for a biochip which forms a biochip for analyzing a sample together with a well plate that receives a culture solution where the pillar structure comprises a pillar members each having one side detachably coupled to the substrate and the other side on which the sample is disposed.  Further, the prior art fails to teach or fairly suggest where each of the pillar members includes an insertion rib on an end of a coupling portion that is in contact with the substrate.  Additionally, the prior art fails to teach or fairly suggest each of the pillar members includes a light receiving portion configured to receive light that passes through the substrate and a pair of coupling protruding 
The following is an examiner’s statement of reasons for allowance: for claim 3, the prior art fails to teach or fairly suggest a pillar structure for a biochip which forms a biochip for analyzing a sample together with a well plate that receives a culture solution where the pillar structure comprises a substrate having a plate-shaped structure and pillar members each having one side detachably coupled to the substrate and the other side which the sample is to be disposed.  Further, the prior art fails to teach or fairly suggest each pillar member includes a coupling portion to be coupled to the substrate and the coupling portions are fitted with fitting portions arranged on the substrate at predetermined intervals, where the fitting 
The closest prior art is US 2007/0082390 A1-Hastings et al., JP11276154A-Matsue, and US 8058060 B2-Esser et al.  Hastings et al. teaches a scaffold handling system comprising a multi-well carrier including an array of well units, where the scaffold handling system is configured to mate with a multi-well plate.  Matsue teaches a transfer device with a plurality of pins which can be inserted into a plurality of wells formed in a matrix container.  Esser et al. teaches a culture insert carrier and a culture system for culturing and testing different kinds of cells.  In combination, the above mentioned prior art references teaches a similar structure for analyzing a sample comprising a plate-shaped structure substrate and similar pillar members, however, Hastings et al., Matsue, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see pgs. 6- 14, filed 11/30/2020, with respect to independent claims 1-3 and dependent claim 5 have been fully considered and are persuasive.  The rejection of 07/29/2020 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799